Case: 18-10660    Date Filed: 09/26/2018   Page: 1 of 7


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10660
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 8:16-cv-01353-CEH-AEP



SUSAN MORRIS-HUSE,

                                                            Plaintiff-Appellant,

                                  versus

GEICO,

                                                           Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 26, 2018)

Before NEWSOM, BRANCH, and JULIE CARNES, Circuit Judges.

PER CURIAM:
                Case: 18-10660   Date Filed: 09/26/2018   Page: 2 of 7


      Susan Morris-Huse, proceeding pro se, appeals the district court’s grant of

summary judgment in favor of her employer, Government Employees Insurance

Company (“GEICO”), in her failure-to-accommodate suit under the Americans

with Disabilities Act. On appeal, Morris-Huse argues that the district court erred

in granting summary judgment in favor of GEICO because a jury could have

concluded that GEICO did not provide her with reasonable accommodations for

her Meniere’s disease under the ADA. Specifically, she argues that GEICO failed

to accommodate her when it refused to allow her to work from home—or to revert

to another job position that would allow her to work from home—when she

experienced episodes of vertigo as a result of her disease. After careful review, we

hold that the district court did not err in granting summary judgment on Morris-

Huse’s claim.

      The facts are known to the parties; we do not repeat them here except as

necessary.

                                         I

      To begin, we review the district court’s grant of summary judgment de novo.

Rioux v. City of Atlanta, Ga., 520 F.3d 1269, 1274 (11th Cir. 2008). Summary

judgment is appropriate “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). In making this assessment, we “must view all the evidence and


                                         2
               Case: 18-10660     Date Filed: 09/26/2018    Page: 3 of 7


all factual inferences reasonably drawn from the evidence in the light most

favorable to the nonmoving party, and must resolve all reasonable doubts about the

facts in favor of the non-movant.” Rioux, 520 F.3d at 1274 (internal quotation

marks and citations omitted).

      The ADA provides that an employer shall not discriminate against a

qualified employee based on that employee’s disability. 42 U.S.C. § 12112(a). As

relevant to this case, “[a]n employer’s failure to make reasonable accommodation

for an otherwise qualified disabled employee constitutes discrimination under the

ADA.” D’Angelo v. ConAgra Foods, Inc., 422 F.3d 1220, 1225–26 (11th Cir.

2005) (citing 42 U.S.C. § 12112(b)). To establish a prima facie case of

discrimination based on an employer’s failure to accommodate, an employee must

show (1) that she has a disability, (2) that she is a “qualified individual,” and (3)

that her employer unlawfully discriminated against her because of her disability.

See id. at 1226.

      The ADA defines a “qualified individual” as someone with a disability

who—either with or without reasonable accommodation—can perform the

essential functions of her desired position. 42 U.S.C. § 12111(8); Holly v.

Clairson Indus., 492 F.3d 1247, 1256 (11th Cir. 2007). An accommodation—in

other words, a modification or adjustment to the work environment—is

“reasonable” under the ADA only if it enables the employee to perform the


                                           3
              Case: 18-10660     Date Filed: 09/26/2018   Page: 4 of 7


essential functions of the job. Holly, 492 F.3d at 1256. Essential functions, in

turn, are the “fundamental job duties of a position that an individual with a

disability is actually required to perform.” Id. at 1257 (citing Earl v. Mervyns,

Inc., 207 F.3d 1361, 1365 (11th Cir. 2000) (per curiam)); see also 29 C.F.R.

§ 1630.2(n)(2)(i). Whether something is an essential function is “evaluated on a

case-by-case basis by examining a number of factors,” Holly, 492 F.3d at 1257,

including “the employer’s judgment as to what functions of a job are essential” and

any “written description [prepared] before advertising or interviewing applicants

for the job.” 42 U.S.C. § 12111(8); see also D’Angelo, 422 F.3d at 1230.

      Although the ADA may require an employer “to restructure a particular job

by altering or eliminating some of its marginal functions,” it “does not require [an]

employer to eliminate an essential function of the plaintiff’s job.” Holly, 492 F.3d

at 1256 (citations omitted). If an individual is unable to perform an essential

function of her job, even with a reasonable accommodation, she is, by definition,

not a “qualified individual” under the ADA and therefore unable to establish a

prima facie case of disability discrimination. Holly, 492 F.3d at 1256. Notably, an

individual seeking accommodation is not necessarily entitled to the

accommodation of her choice, but rather is entitled only to a reasonable

accommodation. Stewart v. Happy Herman’s Cheshire Bridge, Inc., 117 F.3d
1278, 1286 (11th Cir. 1997); see also 29 C.F.R. § 1630.2(o)(1)(ii).


                                          4
               Case: 18-10660     Date Filed: 09/26/2018     Page: 5 of 7




                                           II

      The district court did not err by granting summary judgment in this case

because Morris-Huse failed to show that GEICO denied her a reasonable

accommodation for her disability or that the accommodation she specifically

requested was reasonable. 42 U.S.C. § 12112(b)(5)(A). According to Morris-

Huse’s medical documentation, her Meniere’s disease resulted in two work

limitations: (1) an inability to reliably drive long distances, and (2) an inability to

ascend or descend stairs. GEICO provided Morris-Huse with reasonable

accommodations for both limitations. Holly, 492 F.3d at 1256.

      GEICO addressed Morris-Huse’s first limitation—the inability to drive long

distances—by arranging a ridesharing agreement with her co-workers at the

Woodbury, New York office and by allowing her to report to the office on a

somewhat flexible timetable. GEICO also accommodated this limitation by

permitting Morris-Huse to transfer to its Lakeland, Florida office where she was

able to find affordable housing just four miles away from the office.

      GEICO accommodated Morris-Huse’s second limitation—the inability to

walk up and down stairs—by allowing her to use the office elevator. It addressed

the remaining symptoms of her disability by allowing her to use break rooms and


                                            5
               Case: 18-10660    Date Filed: 09/26/2018   Page: 6 of 7


her manager’s office in the event that she needed a respite while experiencing

vertigo. These accommodations were reasonable because they addressed the

limitations identified by Morris-Huse’s physician in a manner that allowed her to

continue to perform the essential functions of her position. Holly, 492 F.3d at

1256.

        Contrary to Morris-Huse’s contentions, GEICO was not required to provide

her with the accommodations of her choosing, such as allowing her to work

remotely or allowing her to revert to another position in order to work remotely.

See Stewart, 117 F.3d at 1286. First, an accommodation allowing Morris-Huse to

work remotely would not have been reasonable because it would not have allowed

her to perform the essential functions of her position. The record supports

GEICO’s assertion—and the district court’s finding—that physical presence was

an essential function of Morris-Huse’s Telephone Claims Representative 1

Supervisor position, because the job required her to interact with, coach, and lead a

team of associates on a daily basis. Moreover, the district court properly rejected

Morris-Huse’s argument that she should have been permitted to work remotely

because she had often done so in the past. The record demonstrates that, at the

time Morris-Huse sought the accommodation, GEICO no longer permitted TCR 1

Supervisors to work from home because it required them to monitor associate

phone calls using software installed on GEICO office computers.


                                          6
              Case: 18-10660     Date Filed: 09/26/2018   Page: 7 of 7


      Second, an accommodation allowing Morris-Huse to lateral to another

supervisor or auditor position within the company would not have been reasonable.

According to the record, those positions also would have required Morris-Huse

either to be physically present at her assigned office or to travel, and Morris-Huse

therefore would not have been able to perform the essential functions of those

positions either. Holly, 492 F.3d at 1256.

      In sum, the district court did not err in deciding that Morris-Huse failed to

establish a prima facie case of disability discrimination under the ADA. Morris-

Huse did not demonstrate that GEICO failed to reasonably accommodate her

disability, or that it would have been reasonable for GEICO to provide her with the

specific accommodations she requested. Stewart, 117 F.3d at 1286; Holly, 492
F.3d at 1256-57. Accordingly, we affirm the district court’s grant of summary

judgment in GEICO’s favor.

      AFFIRMED.




                                          7